NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENNETH BARKER,                                 No. 17-16856

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05647-WHA

 v.
                                                MEMORANDUM*
AMERICAN EXPRESS COMPANY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Kenneth Barker appeals pro se from the district court’s summary judgment

in his diversity action alleging various fraud and tort claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Gorman v. Wolpoff & Abramson,

LLP, 584 F.3d 1147, 1153 (9th Cir. 2009). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Barker failed

to raise a genuine dispute of material fact as to whether defendant had any

involvement in the alleged misconduct. See Scott v. Harris, 550 U.S. 372, 380

(2007) (“When opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a court

should not adopt that version of the facts for purposes of ruling on a motion for

summary judgment.”); FTC v. Publ’g Clearing House, Inc., 104 F.3d 1168, 1171

(9th Cir. 1997) (“A conclusory, self-serving affidavit, lacking detailed facts and

any supporting evidence, is insufficient to create a genuine issue of material fact.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as unsupported by the record Barker’s contentions that the district

court resolved disputed facts or was biased against him.

      AFFIRMED.




                                          2                                    17-16856